DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Amendments and Remarks filed on 01/25/2021 

Response to Arguments
Applicant’s remarks and Amendments have been fully considered.    In response to the Amendments and Remarks filed on 01/25/2021, all rejections and objections have been withdrawn

Allowable Subject Matter
Claims 1-3, 6, 9-11, 13, 15, 17-21 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

Regarding independent claims 1, 17 and 18 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious an electronic apparatus or a method for an electronic apparatus or a computer program that causes to execute a control method of an electronic apparatus as recited in “obtaining second images each having a second number of pixels from the terminals, wherein the second images are obtained by sampling a first image per prescribed number of pixels and from the first image having a first number of pixels, 
setting a region of the first image corresponding to the display imaged based on user input;
generating the display image on the basis of one of the second image in a case where the number of pixels in the region is greater than a threshold, and
generating the display image using at least two of the second images in a case where the number of pixels in the region is smaller than the threshold” as combined with other limitations in claims 1, 17 and 18. 

Regarding independent claims 19, 20 and 21 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious an electronic apparatus or a method for an electronic apparatus or a computer program that causes to execute a control method of an electronic apparatus as recited in “obtaining second images each having a second number of pixels from the terminals, wherein the second images are obtained by sampling a first image per prescribed number of pixels and from the first image having a first number of pixels, 
setting a region of the first image corresponding to the display imaged based on user input;
generating the display image on the basis of one of the second image in a case where the number of pixels in the region is greater than a threshold, 
wherein in the generating,
(1) generating third images obtained by sampling each of the second images per prescribed number of pixels, and
(2) generating the display image using the third images, in a case where the number of pixels in the region is greater than the number of pixels in the second image, and
(3) generating the display image using at least one of the second images, in  a case where the number of pixels in the region is smaller than the number of pixels in the second image” as combined with other limitations in claims 19, 20 and 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287.  The examiner can normally be reached on Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PADMA HALIYUR/Primary Examiner, Art Unit 2698